COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-370-CV





DAVID STEPHEN SLIWA						       APPELLANT

             

V.



PHYLLIS JUNE SLIWA					                           APPELLEE



----------



FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On October 21, 2005 and November 15, 2005, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM

PANEL D: HOLMAN, GARDNER and WALKER, JJ.

DELIVERED: January 12, 2006



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).